DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rod of claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claims 29 and 31 are objected to because of the following informalities: The limitation “the patient” lacks sufficient antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a subject”. It is unclear if this is the patient of claim 29 or a different subject. Furthermore it is unclear how the subject could be different from the patient when the claim requires that the medical device is implanted in a subject and the plate is configured to be in direct contact with a pancreas of the patient. For examination purposes, it has been interpreted to mean that the subject is the patient of claim 29, however, clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, 22, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zderic et al. (US 20160236012 A1), hereinafter Zderic in view of Finsterwald et al. (US 20080045882 A1), and further in view of  Karp et al. (US 20110021965 A1), hereinafter Karp.
Regarding claim 29,
Zderic teaches a medical device (at least fig. 1 (100) and corresponding disclosure in at least [0061]), comprising:
a glucose sensor (at least fig. 1 (106) and corresponding disclosure in at least [0064])

a single plate, wherein the plate is directly connected to the motor (102), wherein the plate and motor (102) is implantable ([0069] which discloses the ultrasonic transducer 102 can be implanted on the surface of the pancreas. Examiner notes that Collins English Dictionary defines a plate as a thin flat sheet of substance and that the motor 102 would have at least a thin flat sheet of substance (i.e. a single plate) directly connected to it in order to implant the ultrasonic transducer accordingly. In other words, a person having ordinary skill in the art would have recognized the transducer elements exist on a substrate (i.e. plate) providing the necessary electrical connection to associated processing hardware and the claimed plate broadly encompasses this structure)
wherein the plate has a single inner surface and a single outer surface (Examiner notes such a plate would necessarily have a single inner surface and a single outer surface)
and a control unit (at least fig. 1 (104) and corresponding disclosure) in communication with the motor (102) and the glucose sensor (106)([0061] which discloses the motor (102) in communication with the control unit and [0068] which discloses the glucose sensor (106) in communication with the control unit (104))
wherein the plate is configured to conform to a surface of a pancreas of the patient (Examiner notes that because the transducer is implanted on a surface of the pancreas the plate would at least conform to a planar surface of the organ on which the transducer is implanted) and the entire inner surface has a microstructured surface that is configured to be in direct contact with the surface of the pancreas of the patient (Examiner notes that any plate (i.e. thin flat sheet of a substance) would have microstructures (i.e. imperfections) along the entire inner surface),

Zderic does not depict the plate implanted on the pancreas, therefore, it is unclear if the plate has a curve structure configured to conform with a shape of the pancreas so that an apex of the curve structure is configured to cover a head portion of the pancreas and a chord of the curve corresponds with a tail portion of the pancreas, wherein the vibration motor is connected to the plate at the apex of the curve structure and the plate has a longitudinal axis configured to be substantially parallel to a longitudinal axis of the pancreas, wherein the microstructure protrusions having an average height of .02-2mm and an average distance between each microstructure protrusion and an adjacent microstructure protrusion is in a range of 5-100 µm, and wherein the plate has a length in a range of 15-50 mm, a width in a range of 1-25 mm and a thickness in a range of .1-2mm. 
Nonetheless Finsterwald, in a similar field of endeavor involving acoustic stimulation, teaches at least one single vibration motor (at least fig. 1 (103) and corresponding disclosure in at least [0058) and a plate (at least fig. 1 (105) and corresponding disclosure in at least [0058]), wherein the plate is directly connected to the motor ([0058] which discloses the ultrasonic emitters are encapsulated in the plate 105) wherein the plate (105) and motor (103) are implantable (examiner notes the plate (105) is made of silicone ([0058]) which is implantable and the motor is encapsulated within the silicone, thus is also implantable), wherein the plate has a single inner surface and a single outer surface;
Wherein the plate (105) is configured to conform to a surface of a patient ([0058] which discloses the transducer array is able to conform over a large area of the body) and has a microstructured surface (Examiner notes the plate would have a microstructured surface in its broadest reasonable interpretation) that is configured to be in direct contact with the surface of the patient, wherein the plate has a curve structure configured to conform with a shape of the patient (Examiner 
Wherein the single plate (105) is configured to be between the at least one vibration motor (103) and the surface of the patient (at least fig. 2B. Examiner notes the plate 105 is seen between the vibration motor 103 and the direction at which ultrasound signals are emitted) and the entire inner surface of the plate is configured to be in contact with surface of the patient (Examiner notes the plate conforms to the patient, thus the entire inner surface of the plate is in contact with the surface)
wherein plate has a length is in a range of 15-50 mm (at least fig. 3 which depicts an array of 4 by 7 emitters and thus the length is approximately 4*6mm + 3*1mm or 27 mm in length) and a thickness in a range of .1-2mm ([0058] which discloses the thickness is 1 mm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Zderic to include an implantable plate as taught by Finsterwald in order to facilitate coupling of the motor to the patient. 
Examiner notes the plate (flexible membrane 105) is made of silicone ([0058]) and has a thickness at least within the claimed range (i.e. 1 mm [0058]) which are the same physical properties as the claimed invention, thus a person having ordinary skill in the art would have recognized the plate would be capable of implantation as well as conforming with a shape of the pancreas. Therefore in the modified system, the plate would have a curve structure capable of conforming with a shape of the pancreas so that an apex of the curve structure would cover a head portion of the pancreas and a chord would correspond with a tail portion of the pancreas and the plate would have a longitudinal axis configured to be substantially parallel to a longitudinal axis of the pancreas accordingly. For example, when conforming a plate around any portion (e.g. the head portion) of the pancreas an apex and a chord as claimed would necessarily exist. Examiner notes an example of such a configuration is demonstrated in annotated fig. 2 under the pertinent prior art section to show how such a conformation 
Zderic, as modified, fails to explicitly teach wherein the microstructured surface has a pattern of repeating microstructure protrusions having an average height of .02-2mm and an average distance between each microstructure protrusion and an adjacent microstructure protrusion is in a range of 5 to 100 microns, and wherein the plate has a width in a range of 1-25 mm. 
Karp, in a similar field of endeavor involving bio-compatible substrates for securing to tissue, teaches a plate (at least fig. 1 (22) and corresponding disclosure in at least [0092]) wherein the plate has a single inner surface and a single outer surface wherein the plate (22) is configured to conform to a surface of a tissue of a patient and the entire inner surface has a microstructured surface (at least fig. 1 (26) and corresponding disclosure in at least [0104]) configured to be in direct contact with a tissue in a patient (at least fig. 6B (50) and corresponding disclosure in at least [0126])
Wherein the entire inner surface of the plate is configured to be in contact with the tissue (see at least fig. 6B)
and wherein the microstructured surface (26) has a pattern of repeating microstructure protrusions (at least fig. 1 (24) and corresponding disclosure in at least [0092]) having an average height of .02-2 mm (Abstract which discloses an average height of the protrusions (24) is less than 1000 micrometers (or 1 mm)) and an average distance (at least fig. 3 (P) and corresponding disclosure in at least [0096]) between each microstructure protrusion and an adjacent microstructure protrusion is in a range of 5-100 μm ([0022] which discloses the center to center pitch (i.e. distance between protrusions (P) is .2 -100 micrometers). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Zderic, as currently modified, to include a microstructured surface 
While the article of Karp including the microstructured surface is not specifically identified as being used to “be in direct contact with the surface of the pancreas” as claimed, those skilled would understand that its elastic, flexible, implantable design make it capable of maintaining direct contact with a pancreas and integrating it into Zderic as modified would have the same utility.
Karp further teaches wherein the plate (20) has a width of approximately 2.5 mm (at least fig. 6A and [0022] which discloses a center to center pitch of the protrusions is approximately 500 microns or .5 mm and fig. 6A depicts the plate comprises 5 protrusions along the width).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zderic, as currently modified, to further include a width of the plate as taught by Karp in order to account for different pancreas sizes. Such a modification amounts to merely a routine optimization of the size of the plate to stimulate desired areas of the pancreas accordingly (MPEP 2144.05).


Regarding claim 6,
Finsterwald further teaches wherein the plate (105) is flexible ([0058] which discloses the membrane 105 is a thin flexible membrane).



Regarding claim 14,


Regarding claim 22,
Karp further teaches wherein the microstructured protrusions are made of alginate ([0093] which discloses adhesive article includes a mucoadhesive material such as alginate and the material may be included in the protrusions (24)).

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, and Karp as applied to claim 29 above, and further in view of Bonutti et al. (US 20170209717 A1), hereinafter Bonutti.
Regarding claim 15,
	Zderic, as modified, teaches the elements of claim 29 as previously stated. Zderic further teaches wherein the control unit (104) comprises: 
	A display ([0044] which discloses the computer (104) comprises a display);
	a battery ([0061] which discloses the control unit is a mobile device. Examiner notes that a battery would be included in a mobile device)

	While it appears the central processing unit (104) is electrically connected with the motor and glucose sensor ([0067] appears to make the distinction that the control unit can be in wireless communication when implemented on a mobile device), there is no depiction or disclosure of the central processing unit in (104) electrical connection with the motor (102) and glucose sensor (106).
Bonutti, in a similar field of endeavor involving ultrasonic treatment, teaches a medical device having a motor (at least fig. 3 (310) and corresponding disclosure in at least [0049]) and a control unit (at least fig. 1 (102) and corresponding disclosure in at least [0049]).
Bonutti further teaches wherein the control unit (102) comprises a central processing unit (at least fig. 2 (200) and corresponding disclosure in at least [0049] which discloses the control circuit is contained within the housing [0055]) electrically connected (at least fig. 3) with the motor (310) (claim 1 which discloses the control circuit 200 is electrically connected to the motor (310)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the central processing unit of Zderic, as currently modified, to include electrically electrical connection with the motor as taught by Bonutti in order to ensure electrical control between the central processing unit and the glucose sensor. 
	
	Regarding claim 16,
	Zderic, as modified, teaches the elements of claim 15 as previously stated. Zderic, as modified, further teaches wherein the control unit (104) is configured to actuate the vibration motor ([0061] which discloses the control unit provides control signals to the motor and [0064] which discloses the probe is activated when glucose levels are detected to be high) to vibrate the pancreas ([0069] which .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, Karp, and Bonutti as applied to claim 15 above, and further in view of Desborough et al. (US 20130102867 A1), hereinafter Desborough.
	Zderic, as modified, teaches the elements of claim 15 as previously stated. Zderic, as modified, further teaches wherein the control unit (104) is configured to actuate and deactuate the motor (102) based on a blood glucose level feedback from the glucose sensor (106) ([0064] which discloses the motor is actuated when the glucose sensor detects high levels of glucose and the control unit determines the parameters. [0062] which discloses the parameters include duration. Examiner notes duration would involve actuating and deactuating the probe).
	Zderic, as modified, fails to explicitly teach keeping a blood glucose level within a range of 70-140 mg/dl.
	Desborough teaches a healthy range of blood glucose levels is between 70 and 140 mg/dl ([0038] which discloses a hypoglycemic state at less than 70 mg/dl and hyper glycemic state at greater than 140 mg/dl).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the regulation of glucose/insulin levels of Zderic to keep a blood glucose level within a range of 70-140 mg/dl as taught by Desborough in order to avoid hypo/hyperglycemia ([0038]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, and Karp as applied to claim 29 and further in view of Desborough.
Regarding claim 18,
Zderic, as modified, teaches the elements of claim 29 as previously stated. 
Zderic, as modified, further teaches a method for treating diabetes, comprising:
Implanting the medical device of claim 29 in a subject in need thereof whereby the plate (Finsterwald (105)) is configured to be in direct contact with a pancreas of the patient (Examiner notes in the modified system the plate of Finsterwald is in direct contact with the pancreas of Zderic).
Zderic further teaches detecting a blood glucose level in the subject with the glucose sensor (106) ([0064] which discloses using the glucose sensing device to determine the glucose is high); and 
vibrating the pancreas when a blood glucose level is high ([0064] which discloses activating the motor when the blood glucose level is high. Examiner notes that with the motor in contact with the pancreas it vibrates (or applies ultrasonic signals to) the pancreas when activated) for an effective duration ([0070] which discloses a selected duration of stimulation to stimulate a predetermined amount of insulin) in order to restore normal blood glucose levels ([0009]).
Zderic, as modified, fails to explicitly teach wherein a high glucose level is higher than 140 mg/dl and normal blood glucose levels are between 70 and 140 mg/dl
Desborough teaches a target range for blood glucose levels is between 70 and 140 mg/dl ([0038] which discloses a hypoglycemic state at less than 70 mg/dl and hyperglycemic state at greater than 140 mg/dl).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Zderic, as currently modified, to include vibrating the pancreas when the blood glucose level is higher than 140 mg/dl in order to return to normal blood glucose levels .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, Karp, and Desborough as applied to claim 18 and further in view of Tyler (US 20110178441 A1).
Zderic, as modified, teaches the elements of claim 18 as previously stated. The effective duration range of Zderic, as currently modified, is unclear.
Tyler teaches a method of vibrating the pancreas for a duration between 1 second and 30 minutes ([0145] which discloses transmitting ultrasound to the pancreas for a duration from .000001 seconds to 100,0000 seconds for a single ultrasound treatment event).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the effective duration range of Zderic to be within a range as taught by Tyler in order to ensure restoration of the glucose levels to be within the normal range. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, and Karp as evidenced by NPL Rengarajan (“Pancreatic duct diameter”).
Regarding claim 30,
Zderic, as modified, teaches wherein the chord of the curve is in a range of from .2-3 mm (Examiner notes that normal ranges of the diameter of the tail is 1.5 mm as evidenced by Rengarajan pg. 3). Therefore, if the flexible silicone plate 105 were curved around the pancreas, as it has been demonstrated to be capable of doing with respect to claim 29, then it will necessarily assume a shape with a chord of the curve in the range claimed.




Allowable Subject Matter
Claim 31 is allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  Similarly to claim 29, a majority of the elements of claim 31 are taught by the combination of Zderic, Finsterwald, and Karp, however, the combination fails to explicitly teach wherein the plate is connected to the motor through a rod having first and second circular faces, wherein the first circular face of the rod is in direct contact with the vibration motor and the second circular face is in direct contact with the plate. Examiner notes that this feature in combination with the remaining features appears to distinguish from the art. For example, the closest prior art Galluzzo (US 20120267986 A1) teaches a plate (at least fig. 3 (16) and [0069] which discloses the acoustic medium may represent a gel pad) connected to a motor (at least fig. 3 (12) and [0068]) through an elastic substrate (at least fig 3. (14) and [0069]) having a first circular face and a second circular face (at least fig. 2 depicts the substrate 14 as having circular faces and [0068] describes the elastic substrate as a disk-like element) wherein the first circular face is directly connected to the motor 12 and the second circular face is directly connected to the plate (15) (see at least fig. 3), however, examiner notes a person having ordinary skill in the art would not have recognized the elastic substrate as a “rod” which is typically recognized as being longer than it is wide (i.e. in diameter). Examiner further notes that it would not have been obvious to a person having ordinary skill in the art to have modified the system of Zderic, as currently modified, to include a rod to connect the motor and the plate as claimed since the motor of Zderic stimulates the pancreas by transmitting ultrasonic waves into the pancreas. Examiner notes that including a rod to connect the transducer and plate would appear to compromise the ability of Zderic to apply the ultrasonic waves to the tissue. For these reasons, the combination of features of claim 31 distinguish over the prior art collectively.


Response to Arguments
Applicant’s arguments with respect to amended claim 29 are moot in view of the updated grounds of rejection necessitated by amendment, however, examiner will address any remarks which remain relevant to the current rejection.
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. For example, applicant argues “the art cited by the Office does not disclose or suggest all of the features of the presently claimed medical device” (REMARKS pg. 9). Examiner respectfully disagrees in that the previously cited references do teach the elements of the presently claimed medical device. Examiner notes that the features of the presently claimed medical device are taught by Zderic, Finsterwald, and Karp which are all previously cited references. Upon further consideration, the plate of Finsterwald when applied to the system of Zderic would have a curve structure configured to conform with a shape of the pancreas so that an apex of the curved structure corresponds with a tail portion of the pancreas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zotz (US 20140336743 A1) teaches a single motor (at least fig. 2 (18) and a single plate (at least fig. 2 (14)) wherein the plate is configured to conform to a surface of an organ of a patient and has a curve structure configured to cover a head portion of the organ (see annotated fig. 2 below and [0088]) and a chord of the curve structure corresponds with a tail of the organ (see annotated fig. 2 below)

    PNG
    media_image1.png
    341
    476
    media_image1.png
    Greyscale

Annotated fig. 2 of Zotz
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/BROOKE LYN KLEIN/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793